                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JAMES E. NOTTINGHAM,                                  No. 4:18-CV-02003

                 Plaintiff,                               (Judge Brann)

         v.                                               (Magistrate Judge Mehalchick)

    NANCY BUTTS, et al.,

                 Defendants.

                                            ORDER

                                         MAY 10, 2019

        On March 13, 2019, Magistrate Judge Karoline Mehalchick recommended

that this Court dismiss the Complaint filed by James E. Nottingham. On March 25,

2019, Mr. Nottingham objected to portions of that Report and Recommendation.

This Court has reviewed the objected-to portions de novo, and agrees with the

analysis and conclusions in those portions. This Court will therefore overrule Mr.

Nottingham’s objections. This Court otherwise finds no clear error on the face of

the record.1




1
     This Court has the authority to refer certain motions to magistrate judges for dispositional
     recommendations. 28 U.S.C. § 636(b)(1). If a party objects to any portion of such a “Report
     and Recommendation,” this Court must review that portion de novo. Id. Otherwise, this
     Court may accept a magistrate judge’s recommendations if “there is no clear error on the face
     of the record.” Univac Dental Co. v. Dentsply Int’l, Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa.
     2010).
     Therefore, IT IS HEREBY ORDERED that:

1.     Plaintiff’s Objections, ECF No. 15, are OVERRULED.

2.     Magistrate Judge Karoline Mehalchick’s Report and Recommendation,

       ECF No. 14, is ADOPTED IN ITS ENTIRETY as follows:

       a.   Plaintiff’s Complaint, ECF No. 1, is DISMISSED WITHOUT

            PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and 28

            U.S.C. § 1915A(b)(1) for failure to comply with Rule 8, as well as

            for failure to state a claim under 42 U.S.C. § 1983 upon which relief

            can be granted.

       b.   All claims against the Defendants sounding in habeas corpus are

            DISMISSED WITHOUT PREJUDICE, without leave to amend,

            as 42 U.S.C. § 1983 is not the appropriate avenue for such relief.

       c.   The following claims are DISMISSED WITH PREJUDICE,

            without leave to amend:

             i.   All claims asserted against Judge Butts and Judge Gray in

                  their official capacities, as barred under the Eleventh

                  Amendment; and

            ii.   All claims brought against the Defendants under the Fifth

                  Amendment, as legally frivolous.
     d.    Plaintiff’s    remaining     claims     against     the   Defendants    are

           DISMISSED WITHOUT PREJUDICE, with leave to amend:

           i.       Plaintiff’s claims for: criminal conspiracy enterprise; perjury;

                    forgery; fraud; obstruction of justice; trespassing; illegal

                    entry; tampering with evidence and documents; aggravated

                    assault;   simple   assault;    battery;    false   arrest;   false

                    imprisonment; intentional infliction of emotional distress;

                    negligence; breach of duty; abuse of authority; and

          ii.       Plaintiff’s claims asserted under the First, Fourth, Sixth,

                    Seventh, Eighth, Ninth, Eleventh, Fourteenth, and Fifteenth

                    Amendments.

     e.    Plaintiff is granted leave to file an amended complaint, that reasserts

           his remaining claims and cures the deficiencies outlined herein,

           within thirty days of the date of this Order.

3.   This case is remanded to Magistrate Judge Mehalchick for further

     proceedings.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
